Citation Nr: 0914187	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from May 1966 to May 1968.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2005 rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for left ear hearing loss, 
rated 0 percent, and denied service connection for right ear 
hearing loss and tinnitus.

The issues of entitlement to service connection for right ear 
hearing loss and to a compensable rating for left ear hearing 
loss are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


FINDING OF FACT

Tinnitus was not manifested in service and a preponderance of 
the evidence is against a finding that the Veteran's current 
tinnitus is related to his service, including as due to noise 
trauma or any other event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By letter in May 2005 
(prior to the rating decision on appeal), he was informed of 
the evidence and information necessary to substantiate the 
claim; the evidence VA was responsible for providing; and the 
evidence he was responsible for providing.  He had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for the Veteran 
to be examined.  He has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist on this issue is 
met.  Accordingly, the Board will address the merits of the 
claim.



B.  Factual Background

The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was Wireman.

The Veteran's STRs are silent for reports, complaints, 
treatment, or diagnoses relating to tinnitus.  In medical 
history questionnaires associated with his May 1965 pre-
induction and February 1968 separation examinations he marked 
"No" as it related to ear trouble.  The Veteran's ears were 
normal on clinical evaluation in the course of his separation 
examination.  Audiometry revealed an elevated puretone 
threshold at 4000 hertz in the left ear, reflecting a hearing 
loss disability in that ear.  

VA medical records from August 2002, April 2003, and August 
2004 note complaints of occasional tinnitus.  

In his claim for service connection dated in May 2005, the 
Veteran indicated that he had a "a loud ringing" in both 
ears which he attributed to "exposure to high intensity 
noise in combat and during the service."  In another 
statement received in May 2005 he again attributed his 
tinnitus to combat noise exposure in Vietnam and indicated 
that the "clicking, ringing, and continuous whooshing" in 
his ears had progressed over time.

On September 2005 VA examination, the Veteran reported 
occasional tinnitus which might recur as frequently as once a 
week or as seldom as once every six months.  It was noted 
that in addition to his one year of exposure to noise trauma 
in Vietnam, the Veteran also had considerable occupational 
noise exposure (33 years in a sawmill) and recreational noise 
exposure (hunting and woodworking), which were felt to more 
likely be the cause of his occasional tinnitus than any noise 
exposure in service.

In a report of October 2005 private evaluation by T.B., M.D., 
an otolaryngologist, it was noted that the Veteran had 
occasional ringing in his ears.  


C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

It is not in dispute that the Veteran has tinnitus as such 
disability has been noted in postservice medical records and 
on VA audiological evaluation (and is also capable of lay 
observation).  Based on the Veteran's accounts of exposure to 
noise trauma in service and his described duties as a wireman 
in an artillery unit in service (and that left ear hearing 
loss was manifested on service separation examination), it 
may also be conceded that he experienced at least some noise 
trauma in service.  

However, the Veteran's STRs do not note tinnitus, and there 
is no clinical documentation of tinnitus until many years 
after the Veteran's separation from service.  Therefore, 
service connection for tinnitus on the basis that such 
disability became manifest in service, and persisted, is not 
warranted.  

Consequently, to substantiate his claim of service connection 
for tinnitus, the Veteran must otherwise show a nexus between 
his tinnitus and his exposure to noise trauma in service.  
See Collette v. Brown, 82 F.3d 389, 392 (1996).

On September 2005 VA examination, the examiner opined that 
the Veteran's tinnitus is not related to his military service 
because it was not noted at service separation and because of 
the considerable occupational and recreational noise exposure 
experienced afterwards (including more than 30 years of 
working in a saw mill), which were more likely to have caused 
the condition.  As the examiner reviewed the Veteran's claims 
file, expressed familiarity with his history, provided a 
rationale for the opinion, and identified other etiology for 
the tinnitus, the opinion is probative evidence in the matter 
of a nexus between the Veteran's tinnitus and his service.  
As there is no competent (medical opinion) evidence to the 
contrary, it is persuasive.  

Because the Veteran is a layperson, and is not qualified to 
render an opinion concerning medical causation, his own 
opinion that his tinnitus resulted from noise trauma in 
service is not competent evidence.  The etiology of a 
disability is a medical question, not capable of resolution 
by lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for tinnitus.  Accordingly, it must be 
denied.  

ORDER

Service connection for tinnitus is denied.


REMAND

The procedural history in this case is somewhat muddled.  The 
Veteran's claim received in May 2005 sought service 
connection for bilateral hearing loss.  The September 2005 
rating decision granted service connection for left ear 
hearing loss only (rated 0 percent).  The Veteran was advised 
that service connection had been granted for left ear hearing 
loss, but denied for right ear hearing loss.  The Veteran's 
Notice of Disagreement (NOD) filed in October 2005 expressed 
disagreement with the rating assigned for the left ear 
hearing loss.  The statement of the case (SOC) issued in 
January 2006 in pertinent part (incorrectly) characterized 
the issue as service connection for left ear hearing loss 
(See p. 1, SOC dated Jan. 1, 2006).   (Notably, the analysis 
and decision section of the SOC properly addressed the left 
ear claim as one for an increased rating.)  The Veteran's 
substantive appeal filed in September 2006 reflects confusion 
regarding the status of the Veteran's hearing loss in each 
ear, and suggests that he believes his right ear hearing loss 
is service-connected.  Given the characterization in the SOC, 
such is understandable.

Viewed in the light most favorable to the Veteran (as 
required by law) his Form 9 may reasonably be construed as a 
timely NOD with the September 2005 rating decision denial of 
service connection for right ear hearing loss.  An SOC has 
not been issued in this matter.  Under Manlincon v. West, 12 
Vet. App. 238, 240 (1999), when this occurs the Board must 
remand the case and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
19.26.  In this regard, it is noteworthy that this claim is 
not before the Board at this time, and will only be before 
the Board if the appellant files a timely substantive appeal 
after an SOC is issued.

The claim seeking a compensable rating for left ear hearing 
loss is inextricably intertwined with the claim seeking 
service connection for right ear hearing loss (if service 
connection were to be established for right ear hearing loss, 
hearing loss would be rated as a bilateral entity).  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Hence, 
consideration of the left ear hearing loss rating claim must 
be deferred pending resolution of the right ear hearing loss 
service connection claim.

Accordingly, the case is REMANDED for the following:

1.  The RO should issue an appropriate SOC 
in the matter of entitlement to service 
connection for right ear hearing loss.  It 
should advise him of the time limit for 
filing a substantive appeal, and that in 
order for the Board to have jurisdiction 
in the matter of service connection for 
right ear hearing loss, he must submit a 
timely substantive appeal after the SOC is 
issued.  If he timely perfects an appeal 
on this matter, it should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

2.  If there is any change in the status 
of the right ear hearing loss (i.e., 
whether it is service connected), the RO 
should re-adjudicate the matter of the 
rating for service connected hearing loss 
disability in light of such change, and 
complete processing of that matter in 
accordance with standard appellate 
practice.  The case should then be 
returned to the Board, if in order, for 
further review.
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


